Citation Nr: 0003470	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  98-03 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
left ear disorder.

2.  Entitlement to a compensable rating for multiple 
noncompensable disabilities pursuant to the provisions of 38 
C.F.R. § 3.324 (1999).

3.  Entitlement to a permanent and total disability rating 
for pension purposes.

4.  Entitlement to a compensable rating for small scars of 
the left ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1982 to 
January 1984.  He was awarded the Navy Expeditionary Medal 
during his period of active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The Board notes that the veteran was scheduled for a hearing 
at the RO on six separate occasions.  The hearing was 
postponed on five occasions for a variety of reasons.  The 
veteran failed to report for his last scheduled hearing date 
in March 1998.  The veteran's representative, in submitting 
his substantive appeal in March 1998, withdrew the veteran's 
request for a hearing.  Accordingly, the Board will 
adjudicate the case based upon the evidence of record.  
38 C.F.R. § 20.704(e) (1999).


FINDINGS OF FACT

1.  Service connection for possible audiological and 
temporomandibular joint dysfunction was denied by an 
unappealed final RO decision dated in July 1992.

2.  Evidence received since the RO July 1992 decision, when 
considered alone or in conjunction with all of the evidence 
of record, is new and probative of the issue at hand, and of 
such significance that it must be considered in order to 
fairly decide the merits of the claim.

3.  The claim of entitlement to service connection for a left 
ear disorder is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.

4.  The veteran's service-connected noncompensable 
disabilities do not interfere with normal employability.

5.  The veteran was not discharged because of a service-
connected disability, did not serve for a continuous 90 day 
period during a time of war, or during two separate periods 
of service during a time of war.

6.  The laceration scars of the left ear are not productive 
of objectively verifiable tenderness, or functional 
limitation; and are not poorly nourished or ulcerated.


CONCLUSIONS OF LAW

1.  Evidence received since the July 1992 RO decision is new 
and material; the veteran's claim for left ear disorder is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

2.  The claim of entitlement to service connection for a left 
ear disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

3.  A compensable evaluation under the provisions of 38 
C.F.R. § 3.324 is not warranted.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.324 (1999).

4.  Basic eligibility for entitlement to a nonservice-
connected pension is precluded by law.  38 U.S.C.A. § 1521 
(West 1991); 38 C.F.R. §§  3.2, 3.3 (1999).

5.  An increased (compensable) disability evaluation for the 
veteran's laceration scars of the left ear is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7803, 7804, 7805 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from December 1982 to 
January 1984.  A review of his service medical records (SMRs) 
is negative for any reference to treatment provided for 
trauma to the left ear.  An entry dated in December 1982 
reflected treatment provided for possible bronchitis, and 
rule out pneumonia, that included pressure in the ears.  An 
entry dated in September 1983 diagnosed the veteran with an 
upper respiratory infection.  His tympanic membranes were 
clear and intact and his ear canals were also noted to be 
clear.  The veteran was treated for a decrease in mobility 
and pain in his right thumb in January 1984.  A consultation 
sheet noted that the veteran had fallen out of his rack on 
the ship several months earlier.  The metacarpophalangeal 
(MCP) joint appeared deformed with crepitus and laxity on 
palpation.  An x-ray was interpreted to show a chip fracture 
of the proximal phalanx.  The veteran was afforded a 
discharge physical examination in January 1984.  No ear 
trauma was noted at that time.  However, the veteran was 
found to have a scar on the left ear.  He was also noted to 
have a deformed and unstable MCP joint of the right thumb.  
The veteran was given an audiogram as part of his physical 
examination.  The audiogram revealed left ear pure tone 
threshold levels of 5, 5, 5, 15 and 5 decibels at 500, 1000, 
2000, 3000 and 4000 Hz, respectively.  The average decibel 
loss in the left ear for the 1000-4000 Hz range was 7.5 
decibels.

The veteran sought to establish service connection for 
claimed residuals of trauma to his left ear in service in 
January 1992.  He submitted a statement, dated in February 
1992, wherein he said that he was injured in service when he 
was attacked by another individual using a sharp object.  He 
said that he was having difficulties with his ear and needed 
help.

The veteran was afforded VA examinations in May 1992.  He 
related that he had no problems with his hands, arms, thumbs, 
or scars.  He was only concerned about his left ear and jaw, 
especially since he was in a band.  He related that his left 
ear and jaw popped due to an injury he received in service.  
He said that he had been involved in a fight in the chow 
line.  Physical examination revealed small external, non-
disfiguring scars on the left ear.  The ear canal and 
tympanic membrane were within normal limits.  The veteran's 
hearing was also grossly within normal limits.  The left jaw 
and temporomandibular joint (TMJ) range of motion was within 
normal limits.  There was no obvious pain.  The veteran 
claimed that his left jaw and left ear popped when he would 
open and close his jaw.  He said that his left ear would feel 
abnormal, make popping noises, and feel like it would fill 
up.  The examiner's diagnoses were status post trauma of the 
left side of head with questionable TMJ problem, and status 
post fracture of the right thumb with no apparent disability.

The veteran submitted another claim for entitlement to 
service connection for left ear trauma in February 1997.  He 
said that he suffered inner ear and ear drum damage in 
October 1983.  Along with his claim for compensation, the 
veteran submitted an authorization form, VA Form 21-4142, 
where he said that his left ear was "destroyed" on the day 
of the bombing of the embassy in Beirut, Lebanon.  He said 
that he continued to experience pressure, pain and popping in 
his left ear.  The veteran indicated that he had received 
treatment from Trumbull Memorial Hospital in Warren, Ohio, in 
1985-1986 but the records were unavailable.

The Board notes that the bombing of the U. S. embassy in 
Beirut occurred in April 1983, and the bombing of the U. S. 
Marine barracks occurred in October 1983.  According to the 
veteran's SMRs he was still assigned to the Navy Training 
Center in Great Lakes, Illinois, in April 1983.  Moreover, 
while the veteran did receive the Navy Expeditionary Medal, 
possibly for his ship serving in support of operations in 
Lebanon, there is no indication that he was "injured" as a 
result of the barracks bombing in October 1983.

The veteran also submitted a letter from Sharon Regional 
Health System dated in January 1997.  The letter noted that 
the veteran had received treatment in the hospital's 
emergency room in December 1991 for complaints of left ear 
pain.  The letter also said that records from December 1991 
were no longer available.

The veteran was afforded VA examinations in March 1997.  At 
his general medical examination, the veteran related that his 
main complaint was left ear pain and a feeling of popping in 
the left ear.  Physical examination reported facial symmetry.  
The left ear had a visible and palpable ridge noted along the 
middle of the ear, noted as prior cartilage trauma.  There 
was also a small scar noted just anterior and superior to the 
tragus.  The scars themselves were not tender to palpation.  
The left ear canal was within normal limits.  The left 
tympanic membrane was retracted and could not move with 
Valsalva.  The examiner's diagnoses were status post trauma 
of the left ear with residual scar, non-disfiguring, and, 
left Eustachian [tube] blockage.

The veteran was afforded a VA audiological examination in 
March 1997.  The veteran reported a left ear hearing loss 
since the embassy explosion in 1983.  The results of the 
examination reported that the veteran complained of a 
"liquid/pressure build-up" sensation weekly in the left ear 
accompanied by ear pain.  The veteran's hearing was also 
tested and the results revealed a mild sensorineural loss at 
3000 and 4000 Hertz, respectively.  He also had a speech 
discrimination score of 86 percent in the left ear.  No 
comment was made as to the etiology of the hearing loss.

As noted in the Introduction section of this decision, the 
veteran was scheduled for a hearing at the RO on several 
occasions.  He reported late for February 1998 hearing date 
and submitted additional evidence for consideration.  The 
evidence consisted of a two page extract from what appears to 
be a summation of the veteran's administrative separation 
board, convened in November 1983, and a one page memorandum 
from his Navy attorney commenting on the board summation.  
Both items show that the veteran was involved in a fight 
onboard his ship, USS PORTLAND (LSD-37), in 1983.  The 
memorandum details that the veteran was struck with a coffee 
cup and suffered cuts to his [left] ear.  There was no 
reference to any type of injury suffered by the veteran as a 
result of the embassy bombing in October 1983.  






II.  Analysis

A.  Left Ear Disorder

1.  New and Material Evidence

The veteran originally filed a claim for service connection 
for an injury to his left ear which involved pressure and 
pain and possible TMJ disorder, in January 1992.  His claim 
was denied in July 1992 with notice of the denial provided in 
August 1992.  The veteran failed to perfect an appeal of the 
rating decision and it became final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.302 (1999).  Accordingly, 
the veteran's claim may only be reopened and considered on 
the merits if new and material evidence has been submitted.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (a).

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for the last disallowance.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must first determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Elkins v. West, 12 Vet. 
App. 209 (1999).  If new and material evidence has been 
presented, immediately upon reopening the claim VA must 
determine whether, based upon all the evidence of record in 
support of the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  If the claim is well grounded, VA may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been filled.  Id. at 218.

Evidence that was of record at the time of the RO's July 1992 
denial consisted of:  the veteran's SMRs; VA Forms 21-526, 
Veteran's Application for Disability Compensation or Pension, 
dated in January and June 1992, respectively; DD 214; VA Form 
21-4138, Statement in Support of Claim, dated in February 
1992, and VA examination reports dated in May 1992.

In February 1997, the veteran submitted VA Form 21-526 as a 
request to reopen his claim.  The Board notes that since the 
July 1992 RO decision, the evidence added to the file 
includes: (1) VA Form 21-4142, received in February 1997; (2) 
letter from Sharon Regional Health Systems, dated in January 
1997, received in February 1997; (3) VA examination reports 
dated in March 1997; and (4) extract of administrative 
separation board summation and memorandum, received in 
February 1998.

The evidence received since the July 1992 RO decision is new 
to the record.  While the veteran previously stated that he 
had injured his left ear when attacked in service, the 
administrative separation board summation and memorandum 
provided documentation of the attack and that the veteran 
suffered lacerations to his ear.  The VA Form 21-4142 
reflected the veteran's statement that he had sought care for 
his left ear pain in 1985-1986.  Further, the statement also 
related that his ear was injured in the "embassy" explosion 
in October 1983.  Finally, the VA examination reports are new 
to the record as well.

The U. S. Court of Appeals for the Federal Circuit in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998), changed the 
controlling law for determining when new and material 
evidence has been submitted.  The Federal Circuit struck down 
the standard previously relied upon and noted that the 
analysis of whether new and material evidence had been 
submitted was limited to the application of 38 C.F.R. 
§ 3.156(a).  Moreover, Hodge stressed that under the 
regulation new evidence that was not likely to convince the 
Board to alter its previous decision could be material if 
that evidence provided a "more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Id, at 1363.  The 
Federal Circuit noted that "the regulation imposes a lower 
burden to reopen than the Colvin [v. Derwinski, 1 Vet. App. 
171 (1991)] test."  Id. at 1361, n.1.  

In light of the Federal Circuit's holding in Hodge the Board 
finds that the evidence submitted since the RO's July 1992 
decision is new and material.  Accordingly, the Board will 
now proceed to analyze whether the veteran has submitted a 
well grounded claim.  Elkins; Winters v. West, 12 Vet. App. 
203, 206-7 (1999).

2.  Service Connection Analysis

The veteran is seeking service connection for a left ear 
disorder.  The legal question to be answered initially is 
whether the veteran has presented evidence of a well-grounded 
claim; that is, a claim that is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail with 
respect to this claim and there is no duty to assist him 
further in the development of this claim.  38 U.S.C.A. 
§ 5107(a).  As will be explained below, the Board finds that 
this claim is not well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §  1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  In addition, certain chronic 
diseases, including hearing loss, may be presumed to have 
been incurred during service if the disorder becomes manifest 
to a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

The veteran's service medical records do not reflect any type 
of left ear disorder, to include hearing loss in the left 
ear.  Scars of the left ear were noted on the discharge 
physical examination.  However, additional evidence relating 
to the veteran's separation board documented that he was 
struck in his left ear in service.  

The letter from the Sharon Regional Health Systems documented 
emergency room treatment in 1991 for left ear pain but 
provided no further information such as etiology of the pain.  
The 1992 VA examinations noted a questionable TMJ problem but 
did not relate any of the veteran's complaints of pain, or 
pressure and fullness in his left ear to any incident of 
service.

While the record shows that the veteran currently has 
continued complaints of left ear pain and pressure, which was 
first documented in 1991, almost seven years after his 
separation from service, he has submitted no medical evidence 
to relate his current complaints to his military service.  
The March 1997 VA examination did not relate the veteran's 
complaints of pain and pressure or diagnosis of blocked 
Eustachian tube to his period of service.  Moreover, while a 
left ear hearing loss was found upon audiological 
examination, the hearing loss also was not related to any 
incident of service.

While the veteran's claims that he developed a left ear 
disorder during service due to trauma and that his current 
problems are due to this reported inservice injury, he has 
offered no competent evidence to establish such a 
relationship, other than his own unsubstantiated contentions.  
While the veteran is certainly capable of providing evidence 
of symptomatology, "the capability of a witness to offer 
such evidence is different from the capability of a witness 
to offer evidence that requires medical knowledge..."  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Causative factors of a disease amount to a medical question; 
only a physician's opinion would be competent evidence.  
Gowen v. Derwinski, 3 Vet. App. 286, 288 (1992).

The Board has considered the veteran's claims of continued 
left ear pain under 38 C.F.R. § 3.303(b) and Savage.  
However, while the veteran's service record evidence 
documents an injury in service and while he has provided 
competent lay evidence of pain, he still has not provided the 
required nexus through medical evidence.  The holding in 
Savage does not relieve the veteran of the burden of 
providing a medical nexus for his claimed condition.  Voerth 
v. West, 13 Vet. App. 117, 120-121 (1999).  

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the veteran 
has submitted no medical opinion or other competent evidence 
to support his claim that his current left ear pain, fullness 
and pressure, blocked Eustachian tube and left ear hearing 
loss are in any way related to his period of service, the 
Board finds that he has not met the initial burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded.  
38 U.S.C.A. § 5107.  Hence, the benefit sought on appeal is 
denied.  

Although the Board has disposed of the claim of entitlement 
to service connection for a left ear disorder on a ground 
different from that of the RO, that is, whether the veteran's 
claim is well grounded rather than whether he is entitled to 
prevail on the merits, he has not been prejudiced by the 
Board's decision.  In assuming that the claim was well 
grounded, the RO accorded the veteran greater consideration 
than his claim warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disability.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).

B.  Entitlement to a compensable rating under 38 C.F.R. 
§ 3.324

The veteran has been granted service connection for a scar of 
the left ear, and residuals of a fracture of the right thumb.  
Each of these disabilities has been evaluated as 
noncompensably disabling.  The veteran has not explicitly 
maintained that the disabilities, although noncompensable in 
nature, interfere with employability and therefore warrant 
the assignment of 10 percent evaluation in accordance with 
the provisions of 38 C.F.R. § 3.324 (1999).  However, the 
issue was adjudicated by the RO in light of the veteran's 
multiple noncompensable disabilities.

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of a compensable degree under 
the VA's Schedule for Rating Disabilities, the rating agency 
is authorized to apply a 10 percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324.

There is no indication upon review of the veteran's history 
and the medical records that the service-connected 
disabilities are productive of impairment which would 
interfere with normal employability.  In this regard, it is 
noted that on the May 1992 VA examination, the veteran stated 
that his right thumb was not a problem.  At his most recent 
examination in March 1997, the veteran made no mention of any 
type of problems associated with his right thumb.  

In regard to the scar on the left ear, the May 1992 
examination reported that the veteran stated that he had no 
problems with his scar, his primary complaint related to his 
left ear/jaw.  The findings from the March 1997 VA 
examination reported a small scar that was not tender to 
palpation.  There was no indication that either the left ear 
scar or right thumb disability had a negative impact on the 
veteran's employability.  Overall, the record indicates that 
these disorders are productive of minimal, if any, 
impairment.  The Board concludes that a 10 percent rating in 
accordance with the provisions of 38 C.F.R. § 3.324 is not 
warranted.

C. Permanent and total disability rating for pension purposes

Basic eligibility for pension benefits exists when a veteran 
had active service of 90 days or more during a period of war; 
had active service during a period of war and was discharged 
or released from such service for a service-connected 
disability; for a period of 90 consecutive days or more and 
such period began or ended during a period of war; or for an 
aggregate of 90 days or more in two or more separate periods 
of service during more than one period of war.  38 U.S.C.A. § 
1521 (West 1991); 38 C.F.R. §§ 3.2, 3.3 (1999).

In this case, the veteran entered onto active duty in 
December 1982 and was discharged in January 1984.  He was 
given an Under Honorable Conditions discharge for misconduct.  
The veteran had no other active service and was not 
discharged because of a service-connected disability.

The veteran has not disputed the period of service or that he 
did not receive a disability discharge.  He has not provided 
any argument, or evidence, in support of his claim that he is 
entitled to a pension.  Where the law is dispositive, the 
claim should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Therefore, the 
Board has no alternative but to deny the veteran's appeal as 
he does not meet the legal criteria for eligibility for a 
nonservice-connected pension.

D.  Compensable rating for left ear scar

The veteran currently is assigned a noncompensable evaluation 
for a scar of the left ear under the provisions of 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (1999).  Under that diagnostic 
code, a noncompensable rating is applicable for a disfiguring 
scar of the head, face or neck that is slightly disfiguring.  
A 10 percent rating is warranted where there is moderate 
disfigurement.  In addition to this provision, a 10 percent 
evaluation is warranted for superficial, poorly nourished 
scars with repeated ulceration, and a 10 percent evaluation 
is warranted for superficial scars which are tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804.  Finally, scars may be evaluated 
on the basis of any related limitation of function of the 
body part they affect; in this case the face.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.

In this case there is no evidence that the scar of the left 
ear is moderately disfiguring.  The VA examiner noted, as 
part of the March 1997 examination, that the scar was non-
disfiguring.  The veteran has not alleged or provided 
evidence to the contrary to justify a compensable rating 
under Diagnostic Code 7800.  Moreover, there is no evidence 
that the scar is tender and painful on objective 
demonstration or that it impairs the function of the left ear 
in any way to warrant the assignment of a compensable rating 
under Diagnostic Code 7803, 7804, or 7805, respectively.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a compensable evaluation for the veteran's left 
ear scar.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1999).





ORDER

Entitlement to service connection for a left ear disorder is 
denied.

Entitlement to a compensable rating for multiple 
noncompensable disabilities pursuant to the provisions of 38 
C.F.R. § 3.324 (1999) is denied.

Entitlement to a nonservice-connected pension is denied.  

Entitlement to a compensable rating for scars of the left ear 
is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 



